ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

Reasons for Allowance
Claims 1-15 are allowed in light of the Applicant's response filed on February 1, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter for generating a video of subjects in three dimensional space. 
The closest prior art Wurmlin (US 2009/0315978 A1) and Davisson et al. (US 2017/0072283 A1) do not disclose the claimed element, “wherein the plurality of display start timings include a display start timing which is specified in advance, a display start timing which is instructed by a user of a terminal device, a display start timing which is instructed by a sensor server and a display start timing when switching a play during a game, and the plurality of display end timings include a display end timing which is specified in advance, a display end timing after .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Susan E. Hodges/Primary Examiner, Art Unit 2489